DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 62779705 filed 14 December 2018.

Claim Objections
Claim 20 is objected to because of the following informalities:

Claim 20 recites “the method of claim 1”; however, claim 1 previously recited a system. 
For purposes of applying prior art, Examiner considers claim 20 to recite “the method of claim 11”.

Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 1 recites:
A system comprising: 
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: 
receiving a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient; 
weighting the plurality of inputs associated with the patient to provide a plurality of weighted inputs; 
determining a recommended dosage of a buprenorphine-containing product for the patient based on the plurality of weighted inputs; and 
instructing an administration unit to administer the recommended dosage of the buprenorphine-containing product to the patient.
Step 1:

Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity”.
The steps of weighting patient data, determining a dosage, and instructing a person to administer the determined dosage are directed towards social activities, teachings, and following rules or instructions. In this case, these steps are directed towards steps that a physician would typically perform to diagnose and treat a patient.
Similarly, the steps are also directed towards performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a data processing hardware, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the data processing hardware, weighting patient data, determining a dosage, and instructing a person to administer the determined dosage may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 3-4 reciting limitations further defining the abstract concept of treating patients, claim(s) 7-9 reciting limitations further defining the abstract concept of processing patient data, which may be directed towards certain 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: 
receiving a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The recited data processing hardware and associated memory hardware has been recited with a high level of generality to invoke a generic computer (see Specification as originally filed on 16 December 2019, page 8 paragraph 0033 disclosing an exemplary embodiment of data processing hardware as “a computing device that executes instructions”) to implement the abstract concept. MPEP 2106.05(f))

Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 5-6, 10 reciting sensors and administration units, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering and administering the solution identified).
The administration units of claim 10 have been recited with a high level of generality such that they represent no more than a nominal or insignificant relationship to the judicial exception, and specifically because they are merely recited as receiving instructions to administer the dosage.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
The additional elements of: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: receiving a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the sensors, Nevo (20150313529) teaches that using sensors available in the art to record patient data is well-understood, routine, and conventional in the pertinent art (page 3 paragraph 0048-0049).

Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 5-6, 10 reciting sensors and administration units).
Similar to the discussion of claim 1 above and incorporated herein, Nevo and Georgeiff teach that the recited sensors and administration units, infusion pump for example, are well understood, routine, and conventional in the pertinent art. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 11 recites:
A method comprising: 
executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: 
receiving, by data processing hardware, a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) 
weighting, by the data processing hardware, the plurality of inputs associated with the patient to provide a plurality of weighted inputs; 
determining, by the data processing hardware, a recommended dosage of a buprenorphine-containing product for the patient based on the plurality of weighted inputs; and 
instructing, by the data processing hardware, an administration unit to administer the recommended dosage of the buprenorphine-containing product to the patient.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity”.
The steps of weighting patient data, determining a dosage, and instructing a person to administer the determined dosage are directed towards social activities, teachings, and following rules or instructions. In this case, these steps are directed towards steps that a physician would typically perform to diagnose and treat a patient.
Similarly, the steps are also directed towards performance of the limitation in the mind but for the recitation of generic computer components.

For example, but for the data processing hardware, weighting patient data, determining a dosage, and instructing a person to administer the determined dosage may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 13-14 reciting limitations further defining the abstract concept of treating patients, claim(s) 17-19 reciting limitations further defining the abstract concept of processing patient data, which may be directed towards certain methods of managing relationship or interactions between people, and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: 
receiving, by data processing hardware, a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient.
per se.
The recited data processing hardware and associated memory hardware has been recited with a high level of generality to invoke a generic computer (see Specification as originally filed on 16 December 2019, page 8 paragraph 0033 disclosing an exemplary embodiment of data processing hardware as “a computing device that executes instructions”) to implement the abstract concept. MPEP 2106.05(f))
Regarding the use of sensors to collect data, this limitation merely adds insignificant extra-solution activity to the abstract idea (e.g. mere data gathering, MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 15-16, 20 reciting sensors and administration units, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering and administering the solution identified).
The administration units of claim 10 have been recited with a high level of generality such that they represent no more than a nominal or insignificant relationship to the judicial exception, and specifically because they are merely recited as receiving instructions to administer the dosage.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: receiving, by data processing hardware, a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Regarding the administration unit, Georgieff (6328708) teaches that using a conventional infusion pump to infuse buprenorphine is well-understood, routine, and conventional in the pertinent art (column 7 line 66-67, column 8 line 13, column 10 line 50).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 15-16, 20 reciting sensors and administration units).
Similar to the discussion of claim 1 above and incorporated herein, Nevo and Georgeiff teach that the recited sensors and administration units, infusion pump for example, are well understood, routine, and conventional in the pertinent art. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater (20080199407) in view of Nevo.

	Claim 1: Slater teaches:
A system (Figure 5, page 2 paragraph 0020 illustrating a system) comprising: 
data processing hardware (Figure 5, page 2 paragraph 0012 illustrating a kiosk in communication with a data center using a plurality of computers [considered to be a form of “data processing hardware”]); and 
memory hardware in communication with the data processing hardware (Figure 5, page 2 paragraph 0012 illustrating computer with memory storing instructions thereon), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
executing a prescription digital therapeutic (Figure 5, Abstract, page 2 paragraph 0012 illustrating dispensing buprenorphine according the direction of a physician 
receiving a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient (Figure 5 illustrating vitals monitoring, page 14 paragraph 0127 illustrating electronic blood pressure machine and pulse oximetry [considered to be forms of “sensors associated directly” with the patient”]), wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient (page 14 paragraph 0127 illustrating using the vital signs to determine the patient’s withdrawal symptoms, page 3 paragraph 0027 illustrating common signs of withdrawal include increased heart rate and/or blood pressure); 
weighting the plurality of inputs associated with the patient to provide a plurality of weighted inputs (Figure 4A-C, page 3 paragraph 0029 illustrating using the SOWS, COWS, and OOWS questionnaires to ascertain the patient’s withdrawal symptoms [considered to be a form of “weighted inputs”, for example Figure 4C illustrates rating severity of symptoms [considered to be a form of “weighting” because certain vitals are weighted more heavily by severity); 
determining a recommended dosage of a buprenorphine-containing product for the patient based on the plurality of weighted inputs (page 11 
instructing an administration unit to administer the recommended dosage of the buprenorphine-containing product to the patient (Figure 5, page 1 pararaph 0008 illustrating administering the buprenorphine with an i.v. pump [considered to be a form of “administration unit”] configured to receive dosing data and administering the dosage to the patient).
Slater further teaches using a Status Questionnaire to further evaluate the patient’s withdrawal symptoms.
Slater does not teach:
(ii) second sensors associated with a patient electronic device.
	Nevo teaches:
(ii) second sensors associated with a patient electronic device (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data, gravitational data, GPS geolocation data, proximity data, page 7 paragraph 0100 illustrating using the sensor data to diagnose an abnormal condition, including opioid withdrawal, page 12 paragraph 0195 illustrating assigning weights to sensor readings, with active sensors being given more weight than passive sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Nevo within the embodiment of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, 

	Claim 2: Slater in view of Nevo teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater further teaches:
further comprising the administration unit, wherein the administration unit is configured to administer the recommended dosage of the buprenorphine- containing product to the patient based on the instructions (page 1 paragraph 0008 illustrating administering the buprenorphine according to the determined dosage via an i.v. pump [considered to be a form of “administration unit”]).

	Claim 3: Slater in view of Nevo teach:
The system of claim 2 (as discussed above and incorporated herein).
Slater further teaches:
wherein executing the prescription digital therapeutic further comprises administering the recommended dosage of the buprenorphine-containing product to the patient (page 1 paragraph 0008 illustrating administering buprenorphine dose to the patient).

Claim 4: Slater in view of Nevo teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater further teaches:


Claim 5: Slater in view of Nevo teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater further teaches:
wherein the first sensors associated directly with the patient comprise one or more of: (i) a heart rate monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (ii) a blood pressure monitor (page 14 paragraph 0127 illustrating a blood pressure machine), (iii) a sleep monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iv) an electrodermal activity monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (v) a skin temperature sensor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), and (vi) a sweat monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art).

Claim 6: Slater in view of Nevo teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater does not teach:

Nevo teaches:
wherein the second sensors associated with the patient electronic device comprise one or more of: (i) an accelerometer (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data), (ii) a proximity sensor (page 3 paragraph 0049 illustrating proximity data), and (iii) an activity monitor (page 3 paragraph 0053 illustrating activity sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Nevo within the embodiment of Slater in view of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005).

Claim 7: Slater in view of Nevo teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater further teaches:
wherein weighting the plurality of inputs associated with the patient comprises assigning a first weight to a first input of the plurality of inputs and a second weight different than the first weight to a second input of the plurality of inputs (Figure 4A-C, page 3 paragraph 0029 

Claim 8: Slater in view of Nevo teach:
The system of claim 7 (as discussed above and incorporated herein).
Slater further teaches:
wherein the first input of the plurality of inputs includes the first sensors associated directly with the patient (Figure 5 illustrating vitals monitoring, page 14 paragraph 0127 illustrating electronic blood pressure machine).
Slater does not teach:
the second input of the plurality of inputs includes the second sensors associated with the patient electronic device.
Nevo teaches:
the second input of the plurality of inputs includes the second sensors associated with the patient electronic device (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data, gravitational data, GPS geolocation data, proximity data, page 7 paragraph 0100 illustrating using the sensor data to diagnose an abnormal condition, including opioid withdrawal).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Nevo within the embodiment of Slater in view of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be 

Claim 9: Slater in view of Nevo teach:
The system of claim 8 (as discussed above and incorporated herein).
Slater does not teach:
wherein the first weight is greater than the second weight.
Nevo teaches:
wherein the first weight is greater than the second weight (page 12 paragraph 0195 illustrating assigning weights to sensor readings, with active sensors [considered to be associated with the “first weight”]) being given more weight than passive sensors [considered to be associated with the “second weight”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Nevo within the embodiment of Slater in view of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005). Additionally, it would be more accurate to estimate withdrawal severity by 

Claim 10: Slater in view of Nevo teach:
The system of claim 8 (as discussed above and incorporated herein).
Slater further teaches:
wherein the administration unit comprises one or more of: (i) a delivery pump (page 1 pararaph 0008 illustrating administering the buprenorphine with an i.v. pump [considered to be a form of “delivery pump”]), (ii) an injection unit (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iii) an implant (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iv) an oral absorption unit (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (v) an inhaler (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), and (vi) a nasal injector (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art).

Claim 11: Slater teaches:
A method (page 1 paragraph 0001 illustrating a method) comprising: 
executing a prescription digital therapeutic (Figure 5, Abstract, page 2 paragraph 0012 illustrating dispensing buprenorphine according the direction of a physician [considered to be a form of “therapeutic”], page 2 paragraph 0014 illustrating administering the prescribed medication) configured to treat symptoms associated with opioid use disorder in a patient (page 5 
receiving, by data processing hardware (Figure 5 illustrating at least a computer),  a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient (Figure 5 illustrating vitals monitoring, page 14 paragraph 0127 illustrating electronic blood pressure machine and pulse oximetry [considered to be forms of “sensors associated directly” with the patient”]), wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient (page 14 paragraph 0127 illustrating using the vital signs to determine the patient’s withdrawal symptoms, page 3 paragraph 0027 illustrating common signs of withdrawal include increased heart rate and/or blood pressure); 
weighting, by the data processing hardware (Figure 5 illustrating at least a computer), the plurality of inputs associated with the patient to provide a plurality of weighted inputs (Figure 4A-C, page 3 paragraph 0029 illustrating using the SOWS, COWS, and OOWS questionnaires to ascertain the patient’s withdrawal symptoms [considered to be a form of “weighted inputs”, for example Figure 4C illustrates rating severity of symptoms [considered to be a form of “weighting” because certain vitals are weighted more heavily by severity); 
determining, by the data processing hardware (Figure 5 illustrating at least a computer), a recommended dosage of a buprenorphine-containing product for the patient based on the plurality of weighted inputs (page 11 paragraph 0109 illustrating 
instructing, by the data processing hardware (Figure 5 illustrating at least a computer), an administration unit to administer the recommended dosage of the buprenorphine-containing product to the patient (Figure 5, page 1 pararaph 0008 illustrating administering the buprenorphine with an i.v. pump [considered to be a form of “administration unit”] configured to receive dosing data and administering the dosage to the patient).
Slater further teaches using a Status Questionnaire to further evaluate the patient’s withdrawal symptoms.
Slater does not teach:
(ii) second sensors associated with a patient electronic device.
Nevo teaches:
(ii) second sensors associated with a patient electronic device (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data, gravitational data, GPS geolocation data, proximity data, page 7 paragraph 0100 illustrating using the sensor data to diagnose an abnormal condition, including opioid withdrawal, page 12 paragraph 0195 illustrating assigning weights to sensor readings, with active sensors being given more weight than passive sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Nevo within the embodiment of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, 

Claim 12: Slater in view of Nevo teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:
wherein the administration unit is configured to administer the recommended dosage of the buprenorphine-containing product to the patient based on the instructions (page 1 paragraph 0008 illustrating administering the buprenorphine according to the determined dosage via an i.v. pump).

Claim 13: Slater in view of Nevo teach:
The method of claim 12 (as discussed above and incorporated herein).
Slater further teaches:
wherein executing the prescription digital therapeutic includes administering, by the administration unit, the recommended dosage of the buprenorphine- containing product to the patient (page 1 paragraph 0008 illustrating administering buprenorphine dose to the patient).

Claim 14: Slater in view of Nevo teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:


Claim 15: Slater in view of Nevo teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:
wherein the first sensors associated directly with the patient comprise one or more of: (i) a heart rate monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (ii) a blood pressure monitor (page 14 paragraph 0127 illustrating a blood pressure machine), (iii) a sleep monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iv) an electrodermal activity monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (v) a skin temperature sensor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), and (vi) a sweat monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art).

Claim 16: Slater in view of Nevo teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater does not teach:

Nevo teaches:
wherein the second sensors associated with the patient electronic device comprise one or more of: (i) an accelerometer (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data), (ii) a proximity sensor (page 3 paragraph 0049 illustrating proximity data), and (iii) an activity monitor (page 3 paragraph 0053 illustrating activity sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Nevo within the embodiment of Slater in view of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005).

Claim 17: Slater in view of Nevo teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:
wherein weighting the plurality of inputs associated with the patient comprises assigning a first weight to a first input of the plurality of inputs and a second weight different than the first weight to a second input of the plurality of inputs (Figure 4A-C, page 3 paragraph 0029 

Claim 18: Slater in view of Nevo teach:
The method of claim 17 (as discussed above and incorporated herein).
Slater further teaches:
wherein the first input of the plurality of inputs includes the first sensors associated directly with the patient (Figure 5 illustrating vitals monitoring, page 14 paragraph 0127 illustrating electronic blood pressure machine).
Slater does not teach:
the second input of the plurality of inputs includes the second sensors associated with the patient electronic device.
Nevo teaches:
the second input of the plurality of inputs includes the second sensors associated with the patient electronic device (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data, gravitational data, GPS geolocation data, proximity data, page 7 paragraph 0100 illustrating using the sensor data to diagnose an abnormal condition, including opioid withdrawal).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Nevo within the embodiment of Slater in view of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be 

Claim 19: Slater in view of Nevo teach:
The method of claim 18 (as discussed above and incorporated herein).
Slater does not teach:
wherein the first weight is greater than the second weight.
Nevo teaches:
wherein the first weight is greater than the second weight (page 12 paragraph 0195 illustrating assigning weights to sensor readings, with active sensors [considered to be associated with the “first weight”]) being given more weight than passive sensors [considered to be associated with the “second weight”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Nevo within the embodiment of Slater in view of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005). Additionally, it would be more accurate to estimate withdrawal severity by 

Claim 20: Slater in view of Nevo teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:
wherein the administration unit comprises one or more of: (i) a delivery pump (page 1 pararaph 0008 illustrating administering the buprenorphine with an i.v. pump [considered to be a form of “delivery pump”]), (ii) an injection unit (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iii) an implant (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iv) an oral absorption unit (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (v) an inhaler (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), and (vi) a nasal injector (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wesson (The Clinical Opiate Withdrawal Scale (COWS)) teaches using the COWS with instrument-measured patient data to assess withdrawal symptoms (page 253 column 2 paragraph 2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORT ELAINE L can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        




/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626